DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/6/2022.  Claim 10 has been canceled.  Claims 1-6, 8, 9 and 11-15 are now pending. 
 
Allowable Subject Matter

3.	Claims 1-6, 8, 9 and 11-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Gu (US 2012/0037396).
	Gu discloses a thermoplastic elastomer compound comprising 25.26 wt% of Kraton G1650 (hydrogenated styrene-ethylene-butylene-styrene), 11.48 wt% of Drakeol 600 (mineral oil), and 11.48 wt% of Plastolyn R1140 (midblock tackifier), wherein additives such as a bonding agent can be added ([0051], Table 3).  	
	Thus, Gu does not teach or fairly suggest the claimed thermoplastic elastomer compound, comprising: (a) hydrogenated styrenic block copolymer; (b) oil; (c) more than 30 parts of a midblock tackifier per one hundred parts of the copolymer; (d) bonding agent for overmolding of the thermoplastic elastomer compound to a polar polymeric substrate, wherein the compound has a compression set of less than about 50% when tested at 70°C for 22 hours using ASTM D395 Test Method B, and wherein the tackifier raises the Tan Delta of the midblock, resulting in a reduction of viscosity as compared with a midblock which is not tackified.

Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.